NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2306
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              LLOYD WASHINGTON, JR.,
                                     a/k/a Bub

                                   Lloyd Washington, Jr.,
                                                   Appellant

                        ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-07-cr-00258-001)
                      District Judge: Honorable Cynthia M. Rufe
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 19, 2016
              Before: CHAGARES, KRAUSE and ROTH, Circuit Judges


                             (Opinion filed: January 5, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Lloyd Washington Jr. appeals from an order of the United States

District Court for the Eastern District of Pennsylvania denying his motion filed under 18

U.S.C. § 3582(c)(2). We will affirm.

       Following a 2009 jury trial in the Eastern District of Pennsylvania, Washington

was found guilty of conspiracy to distribute five kilograms or more of cocaine and

attempted possession of five kilograms or more of cocaine, in violation of 21 U.S.C. §

846 and 21 U.S.C. § 841(a)(1). The probation office found that Washington was

responsible for 213.7 kilograms of cocaine and also applied a three-level enhancement

for his role in the offense, resulting in a total offense level of 41 and Guidelines range of

324 to 405 months. But at his April 13, 2012 sentencing, the District Court imposed a

below-Guidelines sentence of 192 months.

       We affirmed Washington’s conviction. United States v. Washington, 543 F.

App'x 171 (3d Cir. 2013). The District Court subsequently denied a § 2255 motion that

he filed, and we declined to issue a certificate of appealability at C.A. No. 3278. He filed

the instant § 3582(c)(2) motion on June 29, 2015, seeking a sentence reduction based on

the United States Sentencing Commission’s amendment of the Drug Quantity Table in

2014 – Amendment 782 – which reduces by two levels the base offense levels in the

Drug Quantity Table at § 2D1.1 of the Sentencing Guidelines. The District Court denied

this motion on April 14, 2016, noting that the sentence actually imposed – 192 months –

was lower than the Guidelines range resulting from application of Amendment 782. This

timely appeal ensued.
                                              2
       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s denial of relief under 18 U.S.C. § 3582(c)(2). United States v.

Weatherspoon, 696 F.3d 416, 420 (3d Cir. 2012). Although application of Amendment

782 would reduce Washington’s Guideline range – from 324 to 405 months to 262 to 327

months – a court may not reduce a sentence under § 3582(c)(2) below the range

contemplated by the amended guideline. United States v. Berberena, 694 F.3d 514, 518-

19 (3d Cir. 2012) (policy statement at § 1B1.10(b)(2)(A) of the Sentencing Guidelines,

which “prohibits a reduction below the low end of a prisoner's new range, even if the

prisoner originally received a below-Guidelines sentence,” is binding on a district court

in the context of a § 3582(c)(2) motion). Because Washington received a below-

Guidelines sentence, and that sentence is lower than the amended range contemplated by

Amendment 782, he is not entitled to relief under § 3582(c)(2).1   Accordingly we will

affirm the order of the District Court.




1
  Although acknowledging that the policy statement at § 1B1.10(b)(2)(A) “forbids [the]
reduction” he requests, Washington argues that this “limitation should not be enforced.”
We have previously rejected this argument. Berberena, 694 F.3d at 522 (“If a sentence
reduction is inconsistent with a policy statement, it would violate § 3582(c)’s directive,
so policy statements must be binding.”) (internal citation omitted). He also contends that
the policy statement offends the Equal Protection Clause because “it is not rational to
limit further reductions . . . when the District Court has previously determined that a
below guideline sentence . . . should be granted.” This argument is similarly without
merit.


                                             3